DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Jay Bombien on 22 Aug 22 following an interview held on 19 Aug 22.
The application has been further amended (i.e. since the proposed after-final rejection claim set filed 17 Aug 22 has been marked as “okay to enter” and already included amendments to the claims, and this amendment is to those claims rather than to the previous claims filed 17 Mar 22) as follows: 
In independent Claim 1:
in the “a transceiver configured to…” limitation, change the entire limitation to say “a transceiver configured to receive historical data from one or more autonomous vehicles (AVs), wherein the historical data includes state estimation information and acceleration information”;
in the “control the transceiver to…” limitation, change the entire limitation to say “transmit the analysis information to the one or more AVs using the transceiver, wherein at least one of the one or more AVs adapt its operation based on the received analysis information”; and
In independent Claim 11:
in the “control a transceiver to…” limitation, change the entire limitation to say “receive historical data from one or more autonomous vehicles (AVs) using a transceiver, wherein the historical data includes state estimation information and acceleration information”;
in the “aggregate the historical data…” limitation, change “from one or more AVs” to be “from the one or more AVs”; and
in the “generate and provide a control signal…” limitation, change the entire limitation to say “transmit the analysis information to the one or more AVs using the transceiver, wherein at least one of the one or more AVs adapt its operation based on the received analysis information”
In independent Claim 24:
in the “generate analysis information…” limitation, change the entire limitation to say “generate analysis information corresponding to the identified one or more vectors and provide the analysis information to the one or more AVs
Response to Arguments
Applicant’s arguments and proposed after-final amendments, each filed 17 Aug 22, with respect to the prior art rejections under 35 USC 103 have been fully considered and are persuasive (and thus they have been withdrawn).  They were also fully considered but not fully persuasive regarding the previously made 35 USC 101 rejections; however, the above Examiner’s Amendment corrected the claims in a manner that overcomes those rejections (and thus they have been withdrawn).  They were also fully considered and were fully persuasive regarding the previously made 35 USC 112(b) rejections (and thus they have been withdrawn), but the proposed after-final amendments created what would otherwise be a new rejection to independent Claim 11 under this statute; however, the above Examiner’s Amendment corrected independent Claim 11 in a manner that would overcome this new rejection (and thus it has not been made).  As such, the claims are now in condition for allowance.
Reasons for Allowance
Examiner has indicated that the after Final Rejection proposed claim amendments (submitted with the AFCP 2.0 program request filed 17 Aug 22) were okay to enter, and following that amendment being entered, in conjunction with the above-mentioned Examiner’s Amendment to independent Claims 1, 11, and 24, all pending Claims 1, 3-4, 6-11, 13-14, 16-22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set submitted 17 Aug 22 and the above amendments made by the above Examiner’s Amendment (authorized on 22 Aug 22), all current claims are allowed.  These amendments overcome all previously made rejections.  Regarding the prior art of record, the prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A map generation system, comprising: a transceiver configured to receive historical data from one or more autonomous vehicles (AVs), the historical data including state estimation information and acceleration information; and a controller configured to: aggregate the historical data received from the one or more AVs to index one or more acceleration values of the acceleration information to corresponding one or more state values of the state estimation information, to generate aggregated data; generate a vector-field map segmented into a plurality of location-based cells, based on the aggregated data, the generation of the vector-field map including: mapping the one or more acceleration values of the acceleration information to each of the plurality of location-based cells based on the respective one or more state values of the state estimation information; and processing the mapped one or more acceleration values to generate respective acceleration vectors for the plurality of location-based cells; analyze the vector-field map to identify one or more of the acceleration vectors exceeding one or more predetermined threshold values to generate analysis information corresponding to the identified one or more vectors; and transmit the analysis information to the one or more AVs using the transceiver, wherein at least one of the one or more AVs adapt its operation based on the received analysis information”).  Note that the bolded limitations above generally define the contribution over the prior art of record.  Independent Claims 11, 21, and 24 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 11, 21, and 24.  Dependent Claims 3-4, 6-10, 13-14, 16-20, 22, and 25-29 are also allowed for at least including the limitations of independent Claims 1, 11, 21, or 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663